Citation Nr: 0126166	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  97-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a neurological disease 
of the left upper extremity, to include left carpal tunnel 
syndrome and left nerve root sensory irritation, claimed as 
secondary to service-connected residuals of a self inflicted 
gunshot wound of the left index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1997 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board remanded the case in April 
1999 to afford the veteran a hearing.  A videoconference was 
held before the undersigned Member of the Board in December 
1999.

In March 2000, the Board issued a decision which granted a 10 
percent rating for the veteran's service-connected residuals 
of a self inflicted gunshot wound of the left index finger, 
and remanded the claim for secondary service connection for 
neurological disease of the left upper extremity.  The 
development requested in the remand has since been completed, 
and the claim is now before the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The preponderance of the evidence shows that a 
neurological disease of the left upper extremity, to include 
left carpal tunnel syndrome and left nerve root sensory 
irritation, was not present until many years after service, 
is not related to his period of service, and was not caused 
or aggravated by his service-connected residuals of a self 
inflicted gunshot wound of the left index finger.

CONCLUSION OF LAW

A neurological disease of the left upper extremity, to 
include left carpal tunnel syndrome and left nerve root 
sensory irritation, was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  The veteran has 
had a hearing.

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature and etiology of 
any neurological disease of the left upper extremity, to 
include left carpal tunnel syndrome and left nerve root 
sensory irritation.  With regard to the adequacy of the 
examinations, the Board notes that the examination reports 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  Also, the examiners offered medical opinions 
regarding the likelihood that a neurological disorder of the 
left upper extremity is related to the veteran's service-
connected gunshot wound of the left index finger.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disorder such as an organic neurological disorder is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Service connection is currently in effect for 
residuals of a self inflicted gunshot wound of the left index 
finger, currently rated as 10 percent disabling.

The Board notes that the veteran's service medical records do 
not contain any indication that a neurological disease of the 
left upper extremity, to include left carpal tunnel syndrome 
and left nerve root sensory irritation, was present in 
service.  The service medical records indicate that the 
veteran injured the tip of his left index finger on January 
11, 1969, when he fired a pistol with blanks.  The wound was 
debrided and closed.  As noted above, the veteran has already 
established service connection for that disorder.  The 
service medical records do not contain any indication that 
the injury resulted in any neurological impairment of the 
left upper extremity.  The report of a medical examination 
conducted in February 1970 for the purpose of the veteran's 
separation from service shows that clinical evaluation of the 
upper extremities was normal.  Neurologic examination was 
also normal.  

There is also no evidence that a neurological disease of the 
left upper extremity, to include left carpal tunnel syndrome 
and left nerve root sensory irritation, was manifest during 
the year after separation from service.  The report of 
medical history given by the veteran almost 8 years later in 
February 1978 in connection with enlistment in the Army 
Reserves shows that he reported having broken his left wrist 
at age 15, but he did not mention having sustained a 
neurological disorder of the left upper extremity during his 
previous period of service.  In fact, he denied having a 
history of neuritis.  

The earliest post-service medical records containing a 
diagnosis of a neurological disease of the left upper 
extremity are the reports from VA medical examinations dated 
in January 1997.  

The veteran and his wife testified in support of his claim 
during a hearing held before the undersigned Member of the 
Board in December 1999.  He said that he had pain in the 
whole palm of the hand.  He also said that pain extended all 
the way up the arm to the shoulder.  He said that a doctor 
told him that the pain could possibly be coming from the 
gunshot wound of the left index finger, but that he did not 
recall the name of the doctor.  Although the veteran has 
given his own opinion that his service-connected disorder 
left index finger disorder caused a neurological disorder of 
the left upper extremity to develop, the United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Although the veteran reported during the hearing that his 
doctor had told him that his left upper extremity pain might 
be caused by his service-connected left index finger 
disorder, that statement by the veteran is not sufficient to 
support the claim.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

Regarding the contention that a neurological disease of the 
left upper extremity, to include left carpal tunnel syndrome 
and left nerve root sensory irritation, developed secondary 
to the service-connected gunshot wound, the Board notes that 
the only medical opinions on that issue weigh against the 
claim.  The report of an examination conducted by the VA in 
January 1997 shows that the veteran gave a history of having 
accidentally shot himself in service with a gun containing 
blank shells.  He said that he had developed numbness and 
tingling in the left index finger which extended back up to 
the level of the elbow.  He also had pain into the right 
thumb and long finger.  He said that he was occasionally 
wakened at night with the pain, numbness and tingling of the 
left hand.  Following examination, the impression was 
residuals of gunshot wound with blank ammunition to tip of 
left index finger, possible carpal tunnel syndrome.  The 
examiner did not offer any specific comment or explanation 
regarding whether the carpal tunnel syndrome was caused or 
aggravated by the gunshot wound.  

The report of a neurological examination conducted by the VA 
in January 1997 shows that the veteran gave a history of 
sustaining an injury to his left index finger in service.  He 
also reported that in recent months, and perhaps years, he 
had developed additional symptoms in his left hand.  His left 
index finger and his left thumb, and to a lesser degree the 
left middle finger and areas proximal to these digits in the 
hand, have become numb and feel as if they are asleep all the 
time.  He said that the numbness definitely radiated above 
the wrist into the forearm from time to time.  Following 
examination, the neurological examiner stated that the 
veteran appeared to have a sensory involvement of his left 
distal upper extremity that may relate to a mild carpal 
tunnel syndrome or a mild nerve root sensory irritation.  He 
further stated that it was difficult to imagine how the 
problem requiring minor surgery to his left index finger 
could produce the symptoms he now had.  He concluded that the 
veteran would benefit from EMG and nerve conduction studies 
of his left upper extremity and neck X-rays.  

The report of a VA neurology examination conducted in April 
2000 shows that sensory examination was abnormal with 
decreased pin and touch in the C5 and C6 distribution on the 
left extending up the forearm almost to the elbow.  The 
diagnoses included (1) GSW to left index finger with local 
numbness; and (2) suspect C5 disk herniation with root and 
cord compensation (increased knee jerks, C5-6 pin prick loss, 
trunk sensory level and equivocal left plantar).  The 
examiner stated that he could not evaluate the extent of the 
local sensory loss because of the apparent disc disease which 
was unrelated to his GSW.  

The veteran was afforded another VA neurology examination in 
September 2000.  The report reflected that the examiner 
reviewed the veteran's file prior to the examination.  He 
noted that the veteran had a left index finger injury which 
was caused by an accidental discharge of a blank.  The 
records also showed that the veteran sustained a chip 
fracture at the base of the 2nd metacarpal while in service.  
The veteran had previously been seen for an examination in 
1997, and the examiner thought the veteran might have a mild 
left carpal tunnel syndrome.  On neurological examination, 
motor examination was 5/5 in all extremities except for the 
left biceps which was 4/5.  Sensory examination was abnormal 
with decreased pin prick and touch in the C5 and C6 
distribution on the left in the hand.  There was a Tinel's 
over the fingertip, but not over the median nerve.  The 
diagnosis was GSW to left index finger with local numbness 
and Tinel's phenomenon radiating up to the arm from the 
injury site.  An EMG showed some slowing in distal latency of 
the median nerve.  An MRI did not show any significant nerve 
root impingement.  The diagnoses were (1) hyperesthesia of 
the left index finger secondary to GSW to fingertip with 
radiation of pain up the arm to the elbow; and (2) mild 
carpal tunnel syndrome causing some numbness in the median 
nerve territory of the left hand unrelated to the GSW and 
unlikely to be related to the chip fracture at the base of 
the second metacarpal.  The examiner also indicated that the 
veteran appeared to suffer considerable pain in the finger 
and hand after working a few hours, and this pain was more 
likely than not related to the GSW.  

After considering all of the evidence, the Board finds that 
the preponderance of the evidence shows that a neurological 
disease of the left upper extremity, to include left carpal 
tunnel syndrome and left nerve root sensory irritation, was 
not present until many years after service, is not related to 
his period of service, and was not caused or aggravated by 
his service-connected left index finger disability.  Although 
the VA examiner in September 2000 noted that the service-
connected disability results in symptoms such as pain which 
extends up the arm, he did not conclude the service-connected 
disability has caused or aggravated a separate neurological 
disorder for which service connection may be granted, such as 
carpal tunnel syndrome or nerve root irritation.  As noted in 
that report, an MRI did not show any nerve root impingement.  
A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Therefore, service connection may not be granted for nerve 
root impingement.  The final diagnoses included carpal tunnel 
syndrome, but the VA examiner in September 2000 specifically 
stated that it was unrelated to the gunshot wound.  
Similarly, the VA neurology examiner in January 1997 
suspected carpal tunnel syndrome, but stated that he could 
not imagine how the veteran's symptoms could be related to 
his service-connected gunshot wound of the left index finger.  
A VA neurologist in April 2000 suspected a cervical spine 
disk herniation, but specifically stated that it was 
unrelated to the gunshot wound.

The fact that the service-connected left index finger 
disorder causes pain which extends up the arm is not enough 
to warrant granting service connection for a neurological 
disorder of the left upper extremity.  Pain alone is not a 
disorder for which service connection may be granted.  While 
it is well established that pain often warrants separate and 
even additional consideration during the course of rating a 
disability, see, e.g., 38 C.F.R. §§ 4.40, 4.45, and 4.56, the 
Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  That veteran appealed, but the 
portion of his appeal pertaining to that issue was dismissed 
by the United States Court of Appeals for the Federal 
Circuit.  See Sanchez-Benitez v. West, 00-7099 (Aug. 3, 
2001).

In summary, although the veteran has pain which radiates up 
his arm from the left index finger disorder and which may be 
considered when assigning the rating for that disorder, he 
does not have a separate neurological disorder which is 
related to the left index finger injury for which service 
connection may be granted.  Accordingly, the Board concludes 
that a neurological disease of the left upper extremity, to 
include left carpal tunnel syndrome and left nerve root 
sensory irritation, was not incurred in or aggravated by 
service, may not be presumed to have been incurred in 
service, and was not proximately due to or the result of a 
service-connected disability.



ORDER

Service connection for a neurological disease of the left 
upper extremity, to include left carpal tunnel syndrome and 
left nerve root sensory irritation, claimed as secondary to 
service-connected residuals of a self inflicted gunshot wound 
of the left index finger, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

